DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 12/31/2020 has been entered.
 
Status of the Application
Applicants’ Amendment/Response dated 12/31/2020 has been entered and carefully considered.  In the Amendment/Response, claims 41 and 50 were amended.  Applicants’ arguments in conjunction with the claim amendments were not found to be persuasive (see Response to Arguments below).  Claims 41-48, 50, and 51 remain rejected under 35 U.S.C. 103 in view of previously cited Oshlack et al., Patel et al., and Shukla et al.  The following rejections are reiterated or newly applied and constitute the complete set of rejections currently being applied to the present application. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 


Claims 41-48, 50, and 51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oshlack et al. in view of Patel et al. and Shukla et al.  All references were cited previously.
Oshlack et al. teach controlled release dosage forms comprising oxycodone or organic salts thereof as the sole active agent (see Abstract and paragraph [0031]).  Oshlack et al. teach dosage forms comprising melt-extruded matrix multiparticulates within a capsule (see paragraph [0067]).  For example, a plurality of the melt-extruded matrix multiparticulates may be placed in a gelatin capsule in an amount sufficient to provide an effective sustained release dose when ingested and contacted by gastrointestinal fluid (see paragraph [0067]).  Oshlack et al. teach melt-extruded matrix multiparticulates having a diameter of from about 0.1 to about 5 mm (see paragraph [0067]).  Oshlack et al. further teach the inclusion of C8-C50 fatty acids and/or stearic acid as hydrophobic binder materials in their dosage forms (see paragraphs [0049] and [0050]).  Oshlack et al. also teach the inclusion of waxes such as beeswax and carnauba wax as suitable additional hydrophobic binder materials in their dosage forms (see paragraph [0048]).  The dosage forms of Oshlack et al. can further comprise a sustained released coating that causes their opioid to be released over a time period of at least about 24 hours when orally administered to a human patient (see claims of Oshlack et al.).  Oshlack et al. teach the preparation of a melt-extruded matrices obtained through melting at least one hydrophobic material and preferably an additional 
Regarding the newly added limitations of claims 41 and 50, “formulated for twice-a-day administration” is an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02.  Furthermore, Oshlack et al. teach oxycodone dosage forms capable of providing at least about 12 hours of analgesia to a patient (see paragraph [0111]).  Based on the overall teachings of Oshlack et al. it would have been well within the ordinary level of skill in the art to formulate a controlled release oxycodone dosage form which provides about 12 hours of analgesia and is administered twice in a day to a patient to provide analgesia.

Regarding the limitations of claims 41 and 50, Oshlack et al. do not explicitly recite the inclusion of a gelling agent comprising a surfactant comprising polyglycolyzed glycerides in their compositions.
Patel et al. teach solid pharmaceutical dosage forms comprising hydrophobic drugs such as opioids (see claim 9 of Patel et al.).  Patel et al. teach dosage forms comprising particles having a homogenous distribution of active ingredient, surfactant, triglyceride and/or additives (see column 53, lines 55-67). Patel et al. further teach 
Shukla et al. teach a solid particulate (granular) wax-containing composition suitable for incorporation in sustained release oral dosage forms (see column 2, lines 36-40).  Shukla et al. teach that their wax-active agent containing granules have multiple uses because of their improved flow properties.  Shukla et al. teach that their wax-active agent containing granules can be compressed directly into dosage forms or, alternatively, can be filled in capsules in non-compressed form.  Shukla et al. further teach suitable waxes and mixtures of waxes that can be incorporated in their compositions including carnauba wax, beeswax, and those under the trademark GELUCIRE (see column 2, lines 49-63; column 3, lines 48-59; and Examples).
Based on the teachings of Oshlack et al., Patel et al., and Shukla et al., it would have been well within the ordinary level of skill in the art at the time of the invention to prepare a controlled release dosage form by combining oxycodone, oxycodone base, or an organic salt thereof, a gelling agent comprising a surfactant such as polyglycolyzed glycerides, and hydrophobic binder materials such as stearic acid, beeswax and carnauba wax to form a mixture, preparing non-compressed beads/particles from the combination with the claimed diameter, and filling the non-compressed particles in a capsule, such that the dosage form is abuse deterrent and provides a therapeutic effect for about 12 hours when orally administered to a patient.  Because the combination of Oshlack, Patel, and Shukla et al. suggests the inclusion of surfactants that solidify at room temperature and hydrophobic carrier matrices in dosage forms, a skilled artisan .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

1)  Claims 41-48, 50, and 51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,693,961.  Although the conflicting sets of claims are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 9,693,961 also disclose abuse deterrent controlled release dosage forms comprising: oxycodone or a pharmaceutically acceptable salt thereof as active agent, polyglycolyzed glycerides, a C12 to C40 fatty acid or mixtures thereof, carnauba wax and beeswax, wherein the oxycodone or pharmaceutically acceptable salt thereof is the sole active agent in the dosage form; particles prepared from a mixture of the above-mentioned ingredients contained in a capsule; the abuse deterrent dosage form providing a therapeutic effect for about 12 hours when orally administered to a human patient.

12 to C40 fatty acid or mixtures thereof, carnauba wax or beeswax or a mixture thereof; wherein non-compressed particles prepared from a mixture of the above-mentioned ingredients are contained in a capsule; the abuse deterrent dosage form providing a therapeutic effect for about 12 hours when orally administered to a human patient.  This is a provisional rejection because the conflicting claims have not been patented.

Response to Arguments
Claim Rejections under 35 U.S.C. 103
Applicants argue that Oshlack fails to teach or suggest an abuse deterrent controlled release dosage form formulated for twice-a-day administration as presently claimed which provides a therapeutic effect for about 12 hours when orally administered to a human patient.  Applicants again note that Oshlack teaches once-a-day oxycodone formulations that provide plasma concentrations of the drug at 24 hours after steady state administration.  Applicants argue that without any acknowledgment in Oshlack about the problem of opioid abuse, or any indication that its once-a-day formulations gel when subject to tampering by dissolution in less than about 10 ml of an aqueous liquid, 
Applicants’ arguments directed towards Oshlack were again not found to be persuasive.  As mentioned above, “formulated for twice-a-day administration” as recited in the amended claims is an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02.  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  As mentioned above, Oshlack et al. teach oxycodone dosage forms capable of providing at least about 12 hours of analgesia to a patient (see paragraph [0111]).  Based on the overall teachings of Oshlack et al., the Examiner maintains that it would have been well within the ordinary level of skill in the art to formulate a controlled release oxycodone dosage form which provides about 12 hours of analgesia and is administered twice in a day to a patient to provide analgesia.  Also, the Examiner again notes that if a prior art structure is capable of performing an intended use recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 

Applicants again argue that Shukla is directed to “directly compressible granules having improved flow properties”, and that Shukla teaches away from a dosage form as presently claimed comprising non-compressed solid particles and a capsule containing the non-compressed solid particles (see pages 15-17 of Response).  
Applicants’ arguments directed towards Shukla were again not found to be persuasive.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  As noted previously, Shukla teaches a solid particulate (granular) wax-containing composition suitable for incorporation in sustained release oral dosage forms (see column 2, lines 36-40).  Shukla et al. teach that their wax-active agent containing granules have multiple uses because of their improved flow properties and can be compressed directly into dosage forms or, alternatively, can be filled in capsules in non-compressed form (see column 3, lines 48-59).  As such, the Examiner maintains that Shukla does not teach away from a dosage form as presently 

Applicants again argue that the solid carriers of Patel are designed to increase dissolution and bioavailability of the active agent in neutral pH and thus discourages a dosage form that gels or thickens upon exposure to an aqueous liquid.  Applicants argue that the primary purpose of Patel is to enhance the absorption and bioavailability of the active agent, and that a skilled artisan would not have looked to Patel in combination with Oshlack and/or Shukla when developing an abuse deterrent oxycodone dosage form as presently claimed.  Applicants again allege that Patel is non-analogous art and fails to remedy the alleged deficiencies of Oshlack (see pages 18-19 of Response).
Applicants’ arguments directed towards Patel were again not found to be persuasive.  Although Patel teaches that it is an object of their invention to provide solid pharmaceutical compositions having active ingredients in a rapid dissolvable and more solubilized state therein, and to provide solid pharmaceutical compositions having more rapid dissolution upon administration to a patient, Patel also teaches that their dosage forms can be designed for controlled release, extended release, delayed release, targeted release, synchronized release, or targeted delayed release via modifying components of solid carriers (see column 41, lines 61-65).  Patel further teaches that solidifying surfactants or mixtures of surfactants are most preferred in their compositions, including surfactants or mixtures of solidifying surfactants in combination with particular lipophilic components, such as triglycerides, or with addition of 

Applicants again argue that the cited references disclose thousands of possible combinations of surfactants, controlled release materials and waxes.  Applicants allege that the Examiner has used the present claims as a roadmap to select individual claim elements from numerous possible components and combinations disclosed in the prior art which is hindsight reconstruction (see pages 12-14 of Response).  
Applicants’ argument was not found to be persuasive.  This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  Here, even if Oshlack, Patel, and Shukla do not explicitly recite “abuse deterrence” for dosage forms, the Examiner maintains based on the teachings of the art recited above that a skilled artisan would have been motivated to include polyglycolyzed glycerides, C8-C50 fatty acids, carnauba wax and beeswax in non-compressed particles comprising oxycodone 
The rejections under 35 U.S.C. 103 have been maintained for the reasons provided above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615